Order filed February 3, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00335-CR
                                   ____________

                      BRENETTA SHERMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1389343

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 4, video
from Academy Loss Prevention.
         The clerk of the 230th District Court is directed to deliver to the clerk of this
court the original of State's Exhibit 4, video from Academy Loss Prevention, on or
before February 12, 2015. The clerk of this court is directed to receive, maintain,
and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit 4, video from Academy Loss Prevention, to the clerk of the 230th District
Court.



                                                 PER CURIAM